UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Amendment #1) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission File Number 000-53182 GEO POINT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Utah 11-3797590 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 257 East 200 South, Suite 490 Salt Lake City, UT84111 (Address of principal executive offices) 801-810-4662 (Registrant’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 22, 2011, issuer had 30,065,000 outstanding shares of common stock, par value $0.001. Explanatory Note: This Form 10-Q/A is filed solely to furnish the required XBRL files within the 30 day grace period allowed by the SEC for first-time XBRL submissions. No changes to the financial content of the original Form 10-Q have been made. ITEM 6.EXHIBITS The following exhibits are filed as a part of this report: Exhibit Number* Title of Document Location Item 10 Material Contract Loan & Profit Sharing Agreement Second Amendment for $400,000 Incorporated by reference from our annual report on Form 10-K for the year ended March 31, 2011, filed July 14, 2011 Loan & Profit Sharing Agreement Second Amendment for $350,000 Incorporated by reference from our annual report on Form 10-K for the year ended March 31, 2011, filed July 14, 2011 Item 31 Rule 13a-14(a)/15d-14(a) Certifications Certification of Principal Executive Officer and Principal Financial Officer Pursuant to Rule 13a-14 Previously filed Item 32 Section 1350 Certifications Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Executive Officer and Chief Financial Officer) Previously filed Item 101 Interactive Data File s 101.XML XBRL Instance Document Furnished herewith 101.XSD XBRL Schema Document 101.CAL XBRL Calculation Linkbase Document 101.DEF XBRL Definition Linkbase Document 101.LAB XBRL Label Linkbase Document 101.PRE XBRL Presentation Linkbase Document * All exhibits are numbered with the number preceding the decimal indicating the applicable SEC reference number in Item 601 and the number following the decimal indicating the sequence of the particular document.Omitted numbers in the sequence refer to documents previously filed as an exhibit. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GEO POINT TECHNOLOGIES, INC. (Registrant) Date: September 1 , 2011 By: /s/ Jeffrey Jensen Jeffrey Jensen, President, Chief Executive Officer, and Chief Financial Officer 3
